Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156980(49)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  COUNTY OF INGHAM, COUNTY OF
  JACKSON, and COUNTY OF CALHOUN,
            Plaintiffs-Appellees,
                                                                    SC: 156980
  v                                                                 COA: 334077
                                                                    Ingham CC: 15-000432-NZ
  MICHIGAN COUNTY ROAD COMMISSION
  SELF-INSURANCE POOL,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the numerous Boards of County Road
  Commissioners to participate in these proceedings as an amicus curiae and to file an amicus
  brief in support of the application for leave to appeal is GRANTED. The amicus brief
  submitted on March 28, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 30, 2018

                                                                               Clerk